Citation Nr: 0005130	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-26 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES


1.	Entitlement to service connection for residuals of a left 
knee injury.

2.	Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Andrew J. Mullen




INTRODUCTION

The veteran had active military service from October 1987 to 
September 1996.  
This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of April 
1997, by the Buffalo Regional Office (RO), which denied the 
veteran's claim of entitlement to service connection for 
residuals of a left knee injury and for a disorder manifested 
by low back pain.  That same decision granted service 
connection for residuals of right knee injury.  The notice of 
disagreement with this determination was received in May 
1997.  The statement of the case was issued in June 1997.  
The substantive appeal was received in August 1997.  A VA 
compensation examination was conducted in February 1998, and 
VA outpatient treatment reports were received in May 1998.  A 
supplemental statement of the case was issued in June 1998.  
Additional VA treatment records were received in July 1998, 
and another VA examination was conducted in September 1998.  
A supplemental statement of the case was issued in November 
1999.  The appeal was received at the Board in February 2000.  
The veteran has been represented throughout his appeal by the 
New York Division of Veterans' Affairs.  
By rating action in November 1999, the RO denied the 
veteran's claim for an increased rating for service-connected 
residuals of right knee injury.  The veteran was notified of 
that determination, and of his appellate rights, by letter 
dated in November 1999.  No notice of disagreement with that 
determination has been submitted; therefore, that issue is 
not in proper appellate status and will not be addressed 
herein.  38 U.S.C.A. § 7105 (West 1991).  

FINDINGS OF FACT

1.	The medical evidence indicates that the veteran has a 
currently diagnosed low back muscle strain.  He is also 
diagnosed with left knee instability.  

2. During service, the veteran was treated for complaints of 
bilateral knee pain, and was diagnosed with bilateral knee 
strain; he also received treatment for low back pain.  

3. Competent evidence has been received which tends to link 
the left knee disorder and low back disorder to service.  

4.	The veteran's claims for service connection for residuals 
of a left knee injury and for a low back disorder are 
supported by sufficient competent evidence to make the 
claims plausible and capable of substantiation.  


CONCLUSION OF LAW

1. The claim of entitlement to service connection for 
residuals of a left knee injury is well-grounded.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

2.	The claim of entitlement to service connection for low 
back pain is well-grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The records indicate that the veteran entered active duty in 
October 1987.  At the time of his enlistment examination in 
May 1986, he reported a history of low back pain in April 
1986, when he had worked at UPS.  He stood with his pelvis 
tilted, due to a 1/2-inch difference in length of his lower 
extremities.  The diagnosis indicated scoliosis secondary to 
lower extremity inequality, but balanced.  
The service medical records reflect that the veteran was seen 
in June 1992 for complaints of bilateral knee pain after 
jumping a wall.  Examination at that time revealed tenderness 
along the medial joint line of the left knee, and increased 
pain with valgus stress.  The diagnosis was bilateral knee 
strain; the veteran was placed on limited duty profile for 
one week.  The veteran was next seen in April 1993, at which 
time he indicated that he had pain in his knees with physical 
activities.  On examination, the left knee had mild crepitus 
with range of motion, but less tenderness and less pain with 
movement.  A periodic examination performed that month 
reported the right knee to have 1+ edema and pain, with range 
of motion normal and the joint stable.  No left knee 
complaints or findings were noted at that time.
The service medical records also indicate that the veteran 
was seen in July 1994 for complaints of pain in the back 
which had occurred recently when he heard a "pop" and had 
pain on the left side of the back.  He stated that, since 
then, he had noticed progressive muscle tightening and pain 
on the left side of the back.  He also reported that he had 
radiation of pain, and had had trouble getting up from bed.  
On examination, it was noted that the veteran had obvious 
discomfort, and ambulated slowly.  He had positive edema in 
the left paraspinal, with spasm.  There was tenderness on the 
left paraspinal area.  The pertinent diagnosis was low back 
pain.  
No further knee or back complaints were reported during the 
remainder of the veteran's active military service, or at the 
time of his separation.
On the occasion of his initial VA examination in November 
1996, the veteran indicated that he had sustained bilateral 
valgus injuries to his knees while jumping from a wall in 
1992.  He stated that he was treated with ice, rest, and 
physical therapy, and had improved to the point where he now 
noticed some morning stiffness bilaterally, left greater than 
right.  He reported experiencing pain on use, again left 
greater than right.  The veteran also reported an occasional 
feeling of instability, right greater than left.  He also 
reported a history a back injury in 1994, when he awoke after 
having been lifting heavily the previous day; he was seen by 
a physician at the time, who performed some manipulation.  It 
was noted that the veteran had been seen without significant 
pain in the lower back since that time.  
Upon examination, the veteran was noted to be able to 
transfer from a seated to a standing position without 
difficulty or pain.  Examination of the back revealed a well 
aligned and symmetrical back with adequate scapular humeral 
motion bilaterally.  The spinous processes were nontender to 
palpation throughout the cervical, thoracic, lumbar, and 
sacral regions.  The normal lordotic curvatures, lumbar and 
cervical spines were maintained, and the veteran had full 
range of motion in all directions throughout his cervical, 
thoracic, and lumbar spine without pain at that time.  The 
sacroiliac joint exhibited minimal tenderness on the left, 
and the right hemipelvis appeared to be lower than the left; 
however, lumbar flexion testing of the sacroiliac revealed 
normal motion of the sacroiliac joint bilaterally.  
Examination of the left knee revealed no evidence of any 
instability in any direction; however, there was a 1-2+ 
crepitus noted with extension and flexion of the knee.  This 
was without pain at that time.  
The examiner's diagnostic impression was of status post 
bilateral valgus knee injury in 1992, which was noted to have 
left the veteran with some mild ligamentous laxity in the 
anteroposterior as well as mediolateral directions, and some 
crepitus on normal range on the left.  The examiner also 
stated, with regard to the reported injury to the back 
suffered in 1994, that there was no evidence of any loss of 
motion at the time of the examination, with an aligned 
sacroiliac joint.  Reference was made to the comparison of 
the right hemipelvis with the left, apparently with respect 
to the slight disparity in height.  
Received in July 1997 were reports of radiographic studies 
performed during the period from December 1996 to June 1997.  
These reports indicated that no significant abnormalities 
were noted on X-ray studies of the knees.  Received in August 
1997 were VA outpatient treatment reports dated from October 
1996 to June 1997.  A treatment report dated in May 1997 
indicates that the veteran reported left knee pain; X-ray 
studies of the left knee conducted in May and June 1997 were 
within normal limits.  No pertinent diagnosis was reported.  
Duplicate treatment reports were received in September and 
November 1997.  
The veteran was afforded another examination in February 
1998, at which time he indicated that he had been 
experiencing increased low back pain with stiffness, 
especially in the mornings.  Pain was localized in the lumbar 
area, without any radiation.  He stated that the pain was 
worse with prolonged standing and bending and increased 
physical activity; he denied any bowel or bladder problems, 
and he denied any paresthesia to the lower extremities.  On 
examination of the left knee, there was no swelling, no 
effusion, and no joint line tenderness.  Range of motion was 
from 0 degrees to 120 degrees.  Deep tendon reflexes were 2+ 
symmetrically; sensation was intact.  Posterior drawer signs 
and McMurray's test were negative; there was no muscle 
atrophy.  The veteran lacked 5 degrees to touch the ground 
without bending his knees, back extension was 10 degrees.  
There was a full range of motion upon lateral bending and 
rotation.  X-ray studies of the back and left knee were 
negative.  The examiner stated that there were no significant 
findings in the left knee and lumbosacral spine.  
Received in May 1998 were VA treatment reports dated from 
November 1996 to May 1998, which show that the veteran 
received clinical attention and treatment for several 
disabilities, including complaints of pain in the back and 
left knee.  A treatment report dated in May 1997 reflects 
that the veteran complained of aching in both knees, left 
greater than right; he was given a provisional diagnosis of 
knee aching and giving out, left greater than right.  During 
a clinical visit in June 1997, examination revealed a 
positive Drawer's sign with mild instability in both knees, 
right greater than left; mild crepitus was also noted with 
motion.  The back had mild muscle tension, bilaterally; there 
was mild back discomfort with forward flexion.  The diagnoses 
were knee instability, right greater than left, and low back 
muscle strain, secondary to pelvic tilt.  The veteran 
underwent several sessions of physical therapy.  The veteran 
was next seen in October 1997, at which time a diagnosis of 
low back muscle strain was reported.  
Subsequently received treatment records, including the report 
of a VA compensation examination in September 1998, reflect 
evaluation of the right knee and other disabilities not at 
issue.  The veteran stated that his left knee had improved 
after his inservice injury, with no residual problem.  The 
left knee was not examined at the time of the examination.

II.  Legal analysis

The threshold question in this case must be whether the 
veteran has presented well-grounded claims.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If he has not, the claims must fail and there is no 
further duty to assist in their development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom.  Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld an earlier decision of the United States Court of 
Appeals for Veterans Claims (then known as the United States 
Court of Veterans Appeals), which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well-grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
See also Morton v. West, 12 Vet.App. 477, 480 (1999) (noting 
that the Federal Circuit, in Epps v. Gober, supra, "rejected 
the appellant's argument that the Secretary's duty to assist 
is not conditional upon the submission of a well-grounded 
claim").  
The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of: (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability. Competent medical evidence is required to 
satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  Although the claim need not be 
conclusive, the statute [38 U.S.C.A. § 5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well-grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).  
Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well-grounded.  Heuer v. Brown, 7 Vet.App. 379 (1995); 
Magana v. Brown, 7 Vet.App. 224 (1994); Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  
Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not satisfy the competent medical 
evidence requirement set forth in Grottveit, supra.  Dolan v. 
Brown, 9 Vet.App. 358, 363 (1996).  See also LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995); Reonal v. Brown, 5 
Vet.App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 
478 (1993).  
Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 
Vet.App. 169 (1998); Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  
A.  Service connection for residuals of a left knee injury

At the outset, the Board finds that the evidence presented 
above shows that the veteran has met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim for service connection 
for residuals of left knee injury is well grounded; that is, 
the claim is not implausible.  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  
In the present case, the veteran has alleged that service 
connection for a left knee disorder is warranted because the 
condition had its onset in service.  The service medical 
records show that the veteran received treatment for 
patellofemoral pain syndrome in the left knee; he was 
diagnosed with bilateral knee strain and placed on limited 
duty profile.  He has been service connected for a right knee 
disorder.  The Board notes that the medical evidence of 
record demonstrates that the veteran currently suffers from 
left knee instability.  In addition, during the VA 
examination in November 1996, the examiner stated that the 
veteran had status post bilateral valgus knee injury in 1992, 
which had left him with some mild ligamentous laxity in the 
anteroposterior as well as mediolateral directions, and some 
crepitus, with normal range of motion, on the left.  
Accordingly, although the above evidence does not fully 
establish service connection, the Board finds the claim of 
service connection for residuals of a left knee injury to be 
well-grounded.  To that extent, the appeal is granted.  

B.  Service connection for low back pain

With respect to the low back, the service medical records 
clearly show that the veteran was treated complaints of back 
pain in July 1994, and was diagnosed with low back pain.  In 
addition, on VA examination in November 1996, only two months 
following veteran's discharge from service, the sacroiliac 
joint exhibited minimal tenderness on the left.  Recent 
records of treatment likewise reflect diagnoses of low back 
muscle strain.  Moreover, the VA examiner indicated that the 
complaints and findings involving the back were a direct 
result of the inservice injuries.
Based upon the available evidence, therefore, the Board finds 
that the veteran has submitted a well-grounded claim for 
entitlement to service connection for a low back disorder.  

ORDER

The veteran's claim for entitlement to service connection for 
residuals of a left knee injury is well grounded; to this 
extent only, the appeal is granted.  
The veteran's claim for entitlement to service connection for 
low back pain is well-grounded; to this extent only, the 
appeal is granted.  



REMAND

Since the Board has determined that the veteran has submitted 
well-grounded claims of service connection for residuals of a 
left knee injury and for a low back disorder, the RO must 
conduct a merits review of these matters.  This also means 
that the VA now has a duty to assist the veteran with the 
development of evidence in connection with his claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 
(1999); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
To briefly review the background, we note that service 
medical records reflect that the veteran was seen in June 
1992 and April 1993 for complaints of bilateral knee pain, 
and he was diagnosed with bilateral knee strain and recurrent 
patellofemoral pain syndrome, respectively.  He was also seen 
in July 1994 for complaints of back pain, and he was 
diagnosed with low back pain.  On VA examination in November 
1996, the veteran complained of morning stiffness, left 
greater than right, and an occasional feeling of instability, 
right greater than left.  He also complained of pain in the 
lower back.  Following the physical examination, the examiner 
stated that the veteran had status post bilateral valgus knee 
injury in 1992, which had left him with some mild ligamentous 
laxity in the anteroposterior as well as mediolateral 
directions, and some crepitus on normal range on the left.  
The examiner also stated that injury suffered to the back in 
1994 revealed no evidence of any loss of motion at that time, 
although there was minimal tenderness at the left sacroiliac 
joint and the right hemipelvis was lower when compared to the 
left.
On subsequent VA examination in February 1998, although the 
veteran complained of low back pain and stiffness, the 
examiner stated that there were no significant findings in 
the left knee and lumbosacral spine.  However, VA treatment 
reports dated in 1997 reflect that the veteran received 
ongoing clinical evaluation for his left knee and low back; 
these records reflect the diagnoses of left knee instability 
and lumbar muscle strain.  We note that the medical 
examinations have not addressed the question of the veteran's 
preservice pelvic tilt, with disparity in leg lengths, and 
the likelihood that any current complaints in the back may be 
attributable to that preservice abnormality.
In view of the conflicting medical findings, the Board 
believes that further medical development is necessary.  It 
is pertinent to note that, if the medical evidence of record 
is insufficient, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  In view of 
the veteran's contentions and some of the evidence summarized 
above, it is the Board's judgment that an orthopedic 
examination is warranted which includes an opinion on the 
contended etiological relationship between the inservice 
complaints and any present disability.  Specifically, the 
examiner should offer an opinion as to whether it is at least 
as likely as not that the veteran's left knee disability and 
low back muscle strain are causally related to any incident 
of service.  Green v. Derwinski, 1 Vet.App. 121 (1991).  
Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  
Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to prepare a 
detailed list of all sources (VA and non-VA) of 
treatment and examination since 1996 for the 
left knee and low back disorders.  Names and 
addresses of the medical providers, and dates of 
examination and treatment, should be listed.  
After obtaining any needed release forms, the RO 
should directly contact the medical providers 
and obtain the records not already in the file.  
All records obtained should be associated with 
the claims folder.  

2.  Next, the veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any low back and left knee disorders 
that may be present.  The claims folder must be 
made available to the VA physician for review 
prior to the examination and a notation to the 
effect that the file was reviewed should be made 
a part of any report provided.  All indicated 
studies should be performed and all clinical 
findings reported in detail.  The VA examiner 
should express an opinion as to the likelihood 
that any present low back disorder and/or left 
knee disorder are due to inservice injury or 
aggravation of a preserice disorder.  If it is 
not possible to make such a determination, the 
examiner should so state, and provide the 
reasons why that is so.  The examination report 
should include the complete rationale for all 
opinions expressed.  

3.  Thereafter, the RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is to 
be implemented.  

4.  Next, the RO should readjudicate the 
veteran's claims for service connection for 
residuals of a left knee injury and low back 
pain.  If either decision remains adverse to the 
veteran, both he and his representative should 
be furnished a supplemental statement of the 
case, which summarizes the pertinent evidence, 
all applicable law and regulations, and reflects 
detailed reasons and bases for the decision.  
They should then be afforded the applicable time 
period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  
By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



